SANDSTROM, Justice,
dissenting.
[¶ 30] I respectfully dissent.
[¶ 31] The majority holds that the children were required to make reasonable inquiry into Glenn Swanson’s claim of title, but did not, and therefore they lost their “good faith purchaser for value” status. The majority bases its position on the premise that Glenn Swanson’s “cemetery claim” of ownership put the Swanson children on notice of his claim of title. This holding ignores that the legal consequence of a failure to make “reasonable” inquiry is that the children would be charged only with knowledge of those facts the inquiry would have yielded. Williston Cooperative Credit Union v. Fossum, 427 N.W.2d 804, 807 (N.D.1988) (“One with actual knowledge of facts which would put a prudent person upon inquiry as to the claims of others in the property is deemed to have constructive notice of only those facts which an inquiry would have revealed.”) (emphasis added). The record is clear that inquiry would have yielded nothing. Glenn Swanson said he could not find the deed and Lorraine Swanson had no recollection of it.
[¶ 32] I would affirm the district court’s findings of fact that the Swanson children were good-faith purchasers for *625value under the statute. If it were necessary, I would remand to the district court to decide the equitable remedies it did not need to reach.
I
[¶ 33] There are a number of factual disputes the district court did not decide, because even accepting Glenn Swanson’s “facts,” he lost. For example, the majority opinion, at ¶ S, says, “On June 10, 1963, William Swanson and his wife, E. Lorraine Swanson, executed a warranty deed conveying the property to William Swanson and Glenn Swanson as joint tenants.” But the district court did not find that. Lorraine Swanson disputed it, although she acknowledged the signature on the deed “looked like” her husband’s and her signatures, but she also said that her purported signature on Glenn Swanson’s purported 1963 deed had her signature as “E. Lorraine Swanson” and that she did not begin including the “E.” in her signature until 1977. What the district court said was that “¡f]or purposes of this Opinion ... On June 10, 1963 William and his wife Lorraine apparently signed a Warranty Deed conveying the Property to William and Glenn as joint tenants.” (Emphasis added.)
[¶ 34] The district court did not find that “in November 1969, Glenn Swanson executed and recorded a mortgage on the property in favor of his brother, Arlo Swanson.” Instead, the district court said:
Glenn places considerable weight on the mortgage covering the Property which he granted to his brother Arlo. (Exhibit 25). However, Glenn was a stranger to record title at the time this mortgage was recorded in 1969. Conveyances (and encumbrances) by strangers to the chain of title may be disregarded and ignored according to North Dakota Title Standard 2-01. Thus this encumbrance is of no evidentiary value.
[¶ 35] The district court noted the highly suspect aspect of Glenn Swanson’s not filing the deed for 42 years, arguably waiting for William Swanson to die. Contrary to the interpretation at ¶ 5 of the majority opinion, the district court did not find that Glenn Swanson “discovered” his deed as he claimed. Instead, the district court assumed the fact for its good-faith purchaser statutory analysis and said Glenn Swanson lost anyway. The district court then said:
Notwithstanding its reluctance to point an accusatory finger at any party or witness, this court must state that Glenn’s testimony is simply not credible. Throughout the history of his dealings with the Property Glenn’s involvement can only, at best, be described as “questionable”. Less charitable descriptions such as “shady” may be more appropriate when one looks at activities of a lawyer representing family members who prepares documents beneficial to him and then presents self serving testimony regarding alleged statements or arrangements with long deceased family members.
The record reflects that lawyer Glenn Swanson was repeatedly suspended and then disbarred for exploiting the estates of deceased persons. See Matter of Swanson, 337 N.W.2d 434 (N.D.1983); Disciplinary Board v. Swanson, 538 N.W.2d 778 (N.D.1995); Disciplinary Board v. Swanson, 1998 ND 60, 575 N.W.2d 218; Disciplinary Board v. Swanson, 2002 ND 6, 638 N.W.2d 240.
[¶ 36] Even if the deed was in fact executed in 1963, it was not filed for 42 years. Why not? Was it a “marker” for debt, and once the debt was satisfied did lawyer Glenn Swanson tell his farmer brother, “I tore up the deed,” or “I never *626filed it, so it’s gone”? The documentary-evidence in this case is consistent with such a scenario — that Glenn Swanson paid taxes and received income from the land for only one and a half years, and that he never did anything that could be construed as a hint of ownership for the last 29 years of his brother’s life. And after 1965, all of William Swanson’s conduct was consistent with his exclusive ownership.
[¶ 37] The majority highlights the district court’s finding that “Glenn’s summer of 2001 comment to Robert that he owned the Property, for purposes of this discussion, must be deemed to be sufficient to have put the Plaintiffs on notice of Glenn’s purported claim of ownership.” This notice imputes to the Swanson children constructive notice only of the facts further inquiry would have revealed. Erway v. Deck, 1999 ND 7, ¶ 10, 588 N.W.2d 862. We stated in Erway:
North Dakota law unequivocally recognizes a person who has actual notice of facts sufficient to put a prudent person on inquiry about a particular fact, but who omits to inquire with reasonable diligence, is deemed to have constructive notice of the facts an inquiry would have revealed. N.D.C.C. § 1-01-25. See Diocese of Bismarck Trust v. Ramada Inc., 553 N.W.2d 760, 768 (N.D.1996); Williston Co-op. Credit Union v. Fossum, 427 N.W.2d 804, 807 (N.D.1988); Nygaard v. Robinson, 341 N.W.2d 349, 355-56 (N.D.1983); Earth Builders, Inc. v. State, 325 N.W.2d 258, 260 (N.D.1982); Burlington Northern, Inc. v. Hall, 322 N.W.2d 233, 242 (N.D.1982); Hunt Trust Estate v. Kiker, 269 N.W.2d 377, 381 (N.D.1978); Putnam v. Dickinson, 142 N.W.2d 111, 122 (N.D.1966); City of Bismarck v. Casey, 77 N.D. 295, 43 N.W.2d 372, 379 (1950); Agricultural Credit [Corp. v. State, 74 N.D. 71], 20 N.W.2d [78,] 81-82 [ (N.D.1945) ]; Pierce Twp. v. Ernie, 74 N.D. 16, 19 N.W.2d 755, 758 (1945); Harry E. McHugh, Inc. v. Haley, 61 N.D. 359, 237 N.W. 835, 838-39 (1931); McCoy [v. Davis, 38 N.D. 328], 164 N.W. [951,] 952 [ (N.D.1917) ]; Ildvedsen [v. First State Bank of Bowbells, 24 N.D. 227], 139 N.W. [105,] 107 [ (N.D.1912) ].
Id. The majority opinion states that under Title Standard 2-01 of the North Dakota State Bar Association, the 1963 mortgage recorded by Glenn Swanson would have revealed his purported ownership interest. As Glenn was a stranger to the chain of title, this mortgage would have been ignored if such inquiry had been conducted. The majority holds that Title Standard 2-01 necessitates consideration of this mortgage by stating, “Conveyances by strangers to the chain of title may be disregarded, unless a title examiner has actual notice or knowledge (through sources other than the record) of the interest of the grantor .... ” (Emphasis added.) The Swanson children had no knowledge of any actual interest Glenn Swanson held; they had notice of his claim. Using a bare, unsubstantiated claim to establish title in a stranger is the type of injustice Title Standard 2-01 seeks to prevent, but this is what has happened in this case.
[¶ 38] While the Swanson children were on notice of Glenn’s purported claim, this claim does not equate with knowledge of the title’s true state. The district court’s succeeding analysis reinforces this point. After reciting a long list of the factual circumstances entered into evidence and fairly considered at trial, the court concluded that “a reasonable person aware of the foregoing litany could have a rational belief that Glenn’s comment to Robert asserting ownership was either simply erroneous or a deceptive bluff.” This was based on the court’s findings *627regarding Glenn Swanson’s credibility during the trial:
Throughout the history of his dealings with the Property Glenn’s involvement can only, at best, be described as “questionable”. Less charitable descriptions such as “shady” may be more appropriate when one looks at activities of a lawyer representing family members who prepares documents beneficial to him and then presents self serving testimony regarding alleged statements or arrangements with long deceased family members.
Good faith is defined by N.D.C.C. § 1 — 01— 21: “Good faith shall consist in an honest intention to abstain from taking any un-conscientious advantage of another even through the forms or technicalities of law, together with an absence of all information or belief of facts which would render the transaction unconscientious.”
[¶ 39] The conclusion as to whether a person or group has acted as a “good faith purchaser” is based on factual findings, as the majority correctly notes. The district court, having heard the testimony and seen the evidence directly at trial, was in a superior position to establish the facts of the case. See State v. Goebel, 2007 ND 4, ¶ 11, 725 N.W.2d 578. I would affirm the district court’s findings of fact and its order for judgment.
II
[¶ 40] In its decision, the district court said:
A quiet title action is an equitable remedy. 65 Am.Jur.2d Quieting Title, § 2. Thus, such equitable doctrines as estoppel, laches and clean hands would be applicable. However, since a result has been achieved through a statutory basis it is not necessary to explore or employ these theories in the pursuit of a just result.
[¶ 41] Because this case was resolved on a statutory basis, the district court expressly declined to consider the equitable remedies of estoppel and laches. When these remedies are explored, however, they reinforce the district court’s order for judgment.
[¶ 42] This Court has established a four-part test for applying equitable estop-pel:
1) The party making the admission by his declaration or conduct was apprised of the true state of his own title;
2) He made the admission with the express intention to deceive or with such careless and culpable negligence as to amount to constructive fraud;
3) The other party was not only destitute of all knowledge of the true state of the title, but of the means of acquiring such knowledge;
4) [The other party] relied directly upon such admission, and will be injured by allowing its truth to be disproved.
Burlington Northern, Inc. v. Hall, 322 N.W.2d 233, 240 (N.D.1982) (quoting Gjerstadengen v. Hartzell, 9 N.D. 268, 83 N.W. 230, 232 (1900)).
[¶ 43] Factor one in the equitable es-toppel test states that such an admission may be made through conduct. Burlington Northern, 322 N.W.2d at 240. Such conduct can include silence, such as that exhibited by Glenn Swanson: “An essential element of such an estoppel is a representation which may consist of words, acts or silence, believed and relied upon by the party claiming the benefit of the estoppel which induced him to act or refrain from acting, to his prejudice.” Frandson v. Casey, 73 N.W.2d 436, 446 (N.D.1955) (emphasis added). “It is enough if the party has been induced to refrain from using such means or taking such action as lay in *628his power, by which he might have retrieved his position and saved himself from loss.” Id. (citation omitted).
[¶ 44] The Nebraska Supreme Court decided a similar case in Hanika v. Rawley, 220 Neb. 45, 368 N.W.2d 32 (1985). In Hanika, the decedent grandfather devised separate pieces of property to his two grandchildren in his will. Id. at 33. These devises were subsidiary to a life estate the grandfather had given to his son in the same properties. Id. The will was probated in 1955, and the son did not dispute the will or claim any additional interest in the properties at that time. Id. In 1982, however, the son filed a purported warranty deed the grandfather had given him just months before his death, and which the son had kept ever since in his safe. Id. at 34. This deed allegedly gave the son the properties in fee simple, was witnessed, and contained the grandfather’s signature. Id. The grandfather and the witnesses were already deceased by this time, and the son himself died before the case went to trial. The Nebraska Supreme Court refused to honor the purported deed under the doctrine of equitable estoppel:
The withholding of the alleged deed until after the death of the grantor and the subscribing witnesses obviously afforded to the plaintiffs a distinct advantage and a distinct disadvantage to the defendants, to wit, the lack of opportunity to explore firsthand the genuineness of the signatures on the deed and the validity of its execution. Although a person is not bound under all circumstances to speak out, but where his silence enables him to acquire unfair advantage over another in the settlement of property rights, it is his duty to speak. Guilty silence may work an estoppel as effectually as an express representation.
Hanika, 368 N.W.2d at 35 (quotation omitted).
[¶ 45] This case appears to track Hani-ka in all important respects. Glenn Swanson silently held his purported deed for over 42 years, which placed the Swanson children at a distinct disadvantage because they had no knowledge of this deed’s existence. Glenn Swanson’s behavior arguably meets all four parts of the equitable estop-pel test: he knew of the alleged title he held when he remained silent for over 42 years; this silence was either culpable negligence or outright fraud; the Swanson children did not know of the deed and had no way of discovering its existence; and they relied on Glenn Swanson’s silence to their injury. The Nebraska Supreme Court’s language in Hanika appears to speak directly to Glenn Swanson’s behavior: “[W]here his silence enables him to acquire unfair advantage over another in the settlement of property rights, it is his duty to speak.” Hanika, 368 N.W.2d 32, 35 (quotation omitted). Glenn Swanson did not reveal the deed’s existence until after the time had passed when the Swanson children could adequately protect their rights. Accordingly, Glenn Swanson’s attempt to produce a stale deed after 42 years of concealment is likely barred by equitable estoppel.
[¶ 46] In addition to equitable estoppel, the district court also stated that laches would be applicable in this case. This Court has summarized the doctrine of laches in North Dakota:
Laches is a delay or lapse of time in commencing an action that works a disadvantage or prejudice to the adverse party because of a change in conditions during the delay. However, the mere delay or lapse of time in commencing an action does not of itself constitute laches. Whether or not laches bars a claim must be determined by examining the under*629lying facts and circumstances of each particular case.
Williams County Social Services Bd. v. Falcon, 367 N.W.2d 170, 174 (N.D.1985) (quotation and citations omitted).
[¶ 47] In Eggart v. Tennant, 260 Ala. 9, 68 So.2d 714 (1953), the Alabama Supreme Court applied laches to a case in which a deed had apparently been delivered forty years earlier but subsequently lost. The Alabama Supreme Court stated:
The rule of laches is well understood. It precludes relief where, as the result of delay, the original transactions have become so obscure by lapse of time or loss of evidence as to render it difficult or hazardous to do justice or danger of doing injustice. This rule has application where the matter is not pressed until after the death of adverse party or material witness, or loss or destruction of the evidence that could have explained or denied the contentions made by adverse interest.
Id. at 717. The Alabama Supreme Court concluded the 40-year gap between delivery and execution of the deed constituted such a delay that any relief claimed under the deed would be “doubtful, uncertain, unfair and unjust.” Id. at 718.
[¶ 48] The Alabama Supreme Court’s reasoning in concluding laches applied appears applicable here. The facts and circumstances crucial to this case are that Glenn Swanson silently held his deed for over 42 years, the person who allegedly executed and delivered the deed died in the interim, and only after the death of this material witness did Glenn Swanson reveal to the Swanson children the existence of his deed. Glenn Swanson sat on his alleged rights until William Swanson’s death, which removed any possibility of a fair appraisal of the deed’s initial or continued validity. As in Eggart, granting relief under Glenn Swanson’s deed appears doubtful, uncertain, unfair, and unjust, and barred by the doctrine of laches.
[¶ 49] The equitable doctrines of estop-pel and laches likely bar Glenn Swanson’s attempt to have his deed honored.
Ill
[¶ 50] I would affirm the district court’s order for judgment. In his dissenting opinion, the Chief Justice would remand for the district court to readdress whether there was valuable consideration. Although the district court did make findings and the majority does not base its analysis on the issue, if this case were remanded, the district court could reevaluate its prior findings on valuable consideration as well as address the issues it said it need not reach, including equitable remedies, and “the Plaintiffs assertions casting doubt on the preparation and execution of Glenn’s Deed and the legal validity of same.”
[¶ 51] DALE V. SANDSTROM